internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-140761-02 date date legend distributing controlled business a state x shareholder a shareholder b shareholder c shareholder d beneficiary date date plr-140761-02 q shares r shares s shares t shares u shares v shares w shares x shares y shares z shares dear this letter responds to a request for a private_letter_ruling dated date submitted by you on behalf of distributing with respect to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process the material information provided is summarized below distributing is an accrual basis state x corporation which operates business a and business b distributing has outstanding q shares of voting common_stock which are held by four shareholders as follows shareholders shareholder a shareholder b shareholder c shareholder d common_stock shares u shares v shares r shares s shares plr-140761-02 shareholder a and shareholder b are brothers and are the sons of beneficiary shareholder c is a revocable grantor_trust set up by beneficiary shareholder d is a_trust as to which beneficiary is the lifetime beneficiary and beneficiary’s children are the remaindermen financial information and supporting documentation has been received that indicates that each of business a and business b has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years shareholder a and shareholder b are in charge of the operations of distributing shareholder a is responsible for business a and shareholder b is responsible for business b for various reasons shareholder a and shareholder b share a desire to operate business a and business b respectively apart from the influence of the other accordingly distributing formed controlled a state x corporation on date and transferred the assets associated with business b to controlled in exchange for t shares of controlled common_stock on date it is further proposed that distributing will transfer all of the outstanding controlled common_stock to shareholders b c and d solely in exchange for shares of their distributing stock on a one-for-one basis ownership of the two corporations subsequent to the transaction shall be as follows shareholders shareholder a shareholder b shareholder c shareholder d distributing shares controlled shares u shares none x shares y shares none v shares w shares z shares shareholder a will be the majority shareholder in distributing and shareholder b will be the majority shareholder in controlled it is represented that the distributing stock held in trust by shareholders c and d will be distributed to shareholder a and that the controlled stock so held will be distributed to shareholder b in due course controlled and distributing will file a consolidated_return for the period beginning on date until the date of the distribution in connection with the proposed transaction it has been represented that a controlled will owe no indebtedness to distributing after the distribution of the controlled stock plr-140761-02 b the fair_market_value of the controlled stock to be received by each shareholder of distributing who will receive controlled stock will be approximately equal to the fair_market_value of the distributing stock surrendered by that shareholder in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d the years of financial information submitted on behalf of distributing for business a and business b is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f the distribution of the stock of controlled is carried out for the following corporate business purposes i to eliminate conflicts between the two shareholders who manage the separate businesses and ii to allow the separate businesses to grow and become more profitable the distribution of the stock or stock and securities of controlled is motivated in whole or in substantial part by these corporate business purposes g distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 h there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction except for those transfers through inheritance i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business plr-140761-02 k the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject l the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d i r b and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv q the distribution of controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we rule that the transfer by distributing to controlled of the assets associated with business b in exchange for all the outstanding_stock in controlled followed by the distribution of the controlled stock to shareholder b shareholder c and shareholder d in exchange for distributing stock will be a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-140761-02 no gain_or_loss will be recognized by distributing on its contribution of the assets associated with business b to controlled in exchange for controlled stock sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the assets associated with business b in exchange for controlled stock sec_1032 the basis of the assets associated with business b that controlled received will be the same as the basis of those assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets associated with business b that controlled received will include the respective periods during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the stockholders of distributing on the receipt of the controlled stock sec_355 the basis of the controlled stock received by shareholder b shareholder c and shareholder d will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of controlled stock received by a stockholder of distributing will include the holding_period of the distributing stock with respect to which it was distributed provided that such stockholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution to its stockholders of all of its controlled stock sec_361 as provided in sec_312 of the code proper allocation of earnings_and_profits between controlled and distributing will be made under sec_1_312-10 of the income_tax regulations pursuant to sec_1245 and sec_1250 distributing will not recognize any gain and will not include any amounts in income under sec_1245 and sec_1250 on the transfer of distributing’s assets to controlled no opinion is expressed about the tax consequences of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings plr-140761-02 this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours debra carlisle chief branch office of associate chief_counsel corporate
